     Case 2:03-cv-01006-MMD-DJA Document 408 Filed 06/29/20 Page 1 of 2



1

2

3                                 UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6      KEVIN JAMES LISLE,                                 Case No. 2:03-cv-1006-MMD-CWH
7                                        Petitioner,                    ORDER
8             v.
9
       WILLIAM GITTERE, et al.,
10
                                     Respondents.
11

12

13           In this capital habeas corpus action, Petitioner Kevin James Lisle has filed, pro se,
14    a motion to waive further proceedings and voluntarily dismiss this action. (ECF No. 359.)
15    Petitioner’s motion raises the questions whether Petitioner is competent to make such a
16    waiver and whether his waiver is knowing, intelligent and voluntary. The Court appointed
17    an expert, Dr. Melissa Piasecki, to examine Petitioner and produce a report, and she has
18    done so. (ECF Nos. 382, 390, 391, 392.) Further, the Court has set an evidentiary hearing
19    regarding these issues, to commence on October 22, 2020. (ECF Nos. 402, 407.)
20           The Court has received a letter dated June 18, 2020, from Lisle, in which Lisle
21    states that he believes he has been retaliated against at Ely State Prison (“ESP”), the
22    prison where he is incarcerated, as a result of the Court setting the evidentiary hearing.
23    The letter will be filed.
24           The Court takes seriously Lisle’s belief that he has been retaliated against because
25    of activity in this action, or, for that matter, because of any protected activity. The Federal
26    Public Defender’s office should inform the Court immediately if there is evidence of any
27    ongoing retaliation against Lisle. Furthermore, as the effect upon Lisle of the conditions
28    of his confinement may be relevant to the question of the voluntariness of his waiver,
     Case 2:03-cv-01006-MMD-DJA Document 408 Filed 06/29/20 Page 2 of 2



1     evidence of any retaliation against Lisle, as well as evidence that Lisle believes he has

2     been retaliated against, may be admissible at the evidentiary hearing.

3           It is therefore ordered that the Clerk of the Court is directed to file the letter received

4     from Petitioner dated June 18, 2020.

5

6           DATED THIS 29th day of June 2020.
7

8
                                                 MIRANDA M. DU
9                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                    2
